8 N.Y.3d 969 (2007)
JAMES MORAN, Appellant,
v.
McCARTHY, SAFRATH & CARBONE, P.C., et al., Respondents.
JOSEPH GIOVANNI et al., Nonparty Respondents.
Court of Appeals of the State of New York.
Submitted January 22, 2007.
Decided May 3, 2007.
Motion, insofar as it seeks leave to appeal as against defendants McCarthy, Safrath & Carbone, P.C., Pat McCarthy and Richard Safrath from the Appellate Division order of affirmance, dismissed as untimely. The prior motion for leave to appeal made to the Appellate Division was untimely as to defendants (see Karger, Powers of the New York Court of Appeals § 12:3, at 436-437 [rev 3d ed 2005]). Motion, insofar as it seeks leave to appeal as against nonparty respondents Joseph Giovanni, Mona Giovanni, William Votta and Adele Votta from so much of the Appellate Division order as affirmed Supreme Court's order denying discovery, dismissed upon the ground that as to the nonparty respondents the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.